FILED
                                                                                           3/24/2021
                                                                                  Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                          Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

                                          )
WILLIAM DALE MACLEOD,                     )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )               Civil Action No. 21-0523 (UNA)
                                          )
UNITED STATES CITIZENSHIP                 )
AND IMMIGRATION SERVICES,                 )
                                          )
            Defendant.                    )
_________________________________________ )

                                  MEMORANDUM OPINION

       Plaintiff, who resides in Ontario Canada, has applied for United States citizenship. See

Compl. at 4 (page numbers designated by CM/ECF). U.S. Customs and Immigration Services

received two submissions from plaintiff, and rejected each because the forms had not been

completed fully. See id.; see also id., Ex. (ECF No. 1-1 at 1, 3). Plaintiff was told that he

“would have to travel to the nearest field office for presentation at an Infopass appointment for

the category and wait.” Id. at 3. Instead, plaintiff has asked this Court to confer “the inalienable

rights of a US Citizen or National . . . pursuant to § 289 . . . as a Native American/First Nations

individual[.]” Id.1

       It appears that plaintiff is under the impression that a federal court may grant citizenship.

He is mistaken. “Our circuit has recognized that federal courts lack the power to confer

citizenship.” Tranter v. Sec’y of State, No. 92-cv-1565, 1994 WL 289358, at *2 (D.D.C. May


1
  Section 289 of the Immigration and Naturalization Act provides, “[n]othing in this subchapter
shall be construed to affect the right of American Indians born in Canada to pass the borders of
the United States, but such right shall extend only to persons who possess at least 50 per centum
of blood of the American Indian race.” 8 U.S.C. § 1359.
17, 1994); see Muthana v. Pompeo, 985 F.3d 893, 910 (D.C. Cir. 2021) (“Nor do the courts have

an equitable power to grant citizenship.”); Immigration & Naturalization Serv. v. Pangilinan,

486 U.S. 875, 885 (1988) (holding that district courts have no discretion to grant citizenship “in

violation of the[ ] limitations [imposed by Congress]”); see also Fedorenko v. United States, 449

U.S. 490, 5066 (1981) (recognizing “that there must be strict compliance with all the

congressionally imposed prerequisites to the acquisition of citizenship” and “that Congress alone

has the constitutional authority to prescribe rules for naturalization”).

       The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss

the complaint and this civil action without prejudice. An Order is issued separately.

                                                       /s/
                                                       AMIT P. MEHTA
                                                       United States District Judge
DATE: March 24, 2021